Downey, J.
This action was commenced by the appellees against Joshua K. Harlan, Sr., Arttissa Harlan, Joshua K. Harlan, Jr., John O. Harlan, Rosa B. Harlan, and Josiah M. Clark, to set aside certain conveyances as made to defraud creditors. There was judgment against the defendants. Part of them appeal, and the assignment of errors is by Arttissa Harlan alone, in her own behalf and as guardian ad litem for Joshua K. Harlan, Jr., John C. Harlan, and Rosa B. Harlan.
We think the appeal will have to be dismissed. A guardian ad litem cannot appeal in his or her own name. But in addition to this there is no appeal by the other defendants, nor is any notice served on them,' as required by 2 G. & H. 270, sec. 551; and see Kirby v. Holmes, 6 Ind. 33.
T¿ie appeal is dismissed, with costs.